                                                                           Case 4:18-cv-01912-HSG Document 76 Filed 05/21/20 Page 1 of 2



                                                                   1   ERIC A. GROVER (SBN 136080)
                                                                       eagrover@kellergrover.com
                                                                   2
                                                                       ROBERT W. SPENCER (SBN 238491)
                                                                   3   rspencer@kellergrover.com
                                                                       KELLER GROVER LLP
                                                                   4   1965 Market Street
                                                                       San Francisco, California 94103
                                                                   5   Telephone: (415) 543-1305
                                                                       Facsimile: (415) 543-7861
                                                                   6

                                                                   7   SCOT BERNSTEIN (SBN 94915)
                                                                       swampadero@sbernsteinlaw.com
                                                                   8   LAW OFFICES OF SCOT D. BERNSTEIN,
                                                                       A PROFESSIONAL CORPORATION
                                                                   9   101 Parkshore Drive, Suite 100
                                                                  10   Folsom, California 95630
                    1965 Market Street, San Francisco, CA 94103




                                                                       Telephone: (916) 4417-0100
                       Tel. 415.543.1305 | Fax 415.543.7861




                                                                  11   Facsimile: (916) 933-5533
KELLER GROVER LLP




                                                                  12   Attorneys for Plaintiff
                                                                       BEATRICE PARKER
                                                                  13
                                                                                                  UNITED STATES DISTRICT COURT
                                                                  14
                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                  15

                                                                  16   BEATRICE PARKER, on behalf of herself, ) Case No: 4:18-cv-01912-HSG
                                                                       all others similarly situated and all aggrieved )
                                                                  17   employees,                                      ) CLASS AND REPRESENTATIVE ACTION
                                                                                                                       )
                                                                  18                            Plaintiff,             ) [PROPOSED] ORDER GRANTING
                                                                                                                       ) PLAINTIFF’S ADMINISTRATIVE
                                                                  19           v.                                      ) MOTION TO CHANGE TIME
                                                                  20                                                   )
                                                                        CHERNE CONTRACTING                             ) Ctrm: 2
                                                                  21    CORPORATION; and DOES 1 through 10, ) Judge: Hon. Haywood S. Gilliam, Jr.
                                                                        inclusive,                                     )
                                                                  22                                                   ) Complaint filed: February 13, 2018
                                                                                                Defendants.            ) SAC filed: February 11, 2019
                                                                  23
                                                                                                                       )
                                                                  24                                                   )
                                                                                                                       )
                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                       [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                                       ADMIN. MOTION TO CHANGE TIME                 1               CASE NO. 4:18-CV-01912-HSG
                                                                         Case 4:18-cv-01912-HSG Document 76 Filed 05/21/20 Page 2 of 2



                                                                   1                                        [PROPOSED] ORDER
                                                                   2          Upon consideration of Plaintiff’s Administrative Motion to Change Time to Continue the
                                                                   3   Hearing on Defendant Cherne Contracting Corporation’s Motion for Summary Judgment and
                                                                   4   Plaintiff’s Motion for Class Certification, and Defendant’s response thereto, and good cause
                                                                   5   appearing, IT IS HEREBY ORDERED that:
                                                                   6          Plaintiff’s Motion is GRANTED.             Defendant’s Motion for Summary Judgment and
                                                                   7   Plaintiff’s Motion for Class Certification currently scheduled for May 28, 2020 are off calendar.
                                                                   8   By no later than three court days after the decision is issued by the California Court of Appeal in
                                                                   9   Gutierrez v. Brand Energy Services of California, Inc., Plaintiff shall file a copy of the decision
                                                                  10   with the Court and request a new hearing date on Defendant’s Motion for Summary Judgment
                    1965 Market Street, San Francisco, CA 94103
                       Tel. 415.543.1305 | Fax 415.543.7861




                                                                  11   and Plaintiff’s Motion for Class Certification.
KELLER GROVER LLP




                                                                  12
                                                                       IT IS SO ORDERED.
                                                                  13

                                                                  14
                                                                       Dated: __________________
                                                                                   5/21/2020
                                                                  15
                                                                                                                             HON. HAYWOOD S. GILLIAM, JR.
                                                                  16                                                         UNITED STATES DISTRICT COURT JUDGE

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                       [PROPOSED] ORDER GRANTING ADMIN.
                                                                       MOTION TO CHANGE TIME                             2                   CASE NO. 4:18-CV-01912-HSG
